       Case: 3:20-cv-00385-wmc Document #: 53 Filed: 07/10/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN



DONALD J. TRUMP FOR PRESIDENT,
INC.,

              Plaintiff,

       vs.                                   Civil No.: 3:20-cv-00385-wmc

NORTHLAND TELEVISION, LLC d/b/a
WJFW-NBC,

              Defendant,

       and

PRIORITIES USA ACTION,

              Intervenor Defendant.



                       NOTICE OF WITHDRAWAL OF COUNSEL

       PLEASE TAKE NOTICE that Attorney Al-Amyn Sumar of Ballard Spahr LLP hereby

withdraws as counsel of record to Defendant Northland Television, LLC d/b/a WJFW-NBC

(“WJFW”). WJFW will continue to be represented by Attorneys Charles D. Tobin and Ashley I.

Kissinger of Ballard Spahr LLP and Attorneys Brady C. Williamson and Mike B. Wittenwyler of

Godfrey & Kahn, S.C.




                                             1
       Case: 3:20-cv-00385-wmc Document #: 53 Filed: 07/10/20 Page 2 of 2




Dated: July 10, 2020                       Respectfully submitted,

GODFREY & KAHN S.C.                        BALLARD SPAHR LLP

Brady C. Williamson                        s/ Al-Amyn Sumar
Mike B. Wittenwyler                        Charles D. Tobin
bwilliam@gklaw.com                         (admitted pro hac vice)
mwittenwyler@gklaw.com                     Al-Amyn Sumar
One East Main Street, Suite 500            (admitted pro hac vice)
Madison, WI 53703-3300                     1909 K Street, NW, 12th Floor
Phone: (608) 257-3911                      Washington, DC 20006-1157
Fax: (608) 257-0609                        Phone: (202) 661-2218
                                           Fax: (202) 661-2299
                                           tobinc@ballardspahr.com
                                           sumara@ballardspahr.com

                                           Ashley I. Kissinger
                                           (admitted pro hac vice)
                                           1225 17th Street, Suite 2300
                                           Denver, CO 80202
                                           Phone: (303) 376-2407
                                           Fax: (303) 296-3956
                                           kissingera@ballardspahr.com

                                           Counsel for Defendant Northland Television, LLC
                                           d/b/a WJFW-NBC




                                       2
